Citation Nr: 1212398	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  12-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army for twenty years from July 1948 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for bilateral sensorineural hearing loss. 
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board has reviewed the claims file and determined that further development is necessary prior to adjudicating the claim. 

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss.  He attributes his current hearing loss to acoustic trauma he suffered as a member of an artillery unit.  VA has already conceded inservice acoustic trauma when it awarded service connection for tinnitus.  See July 2011 rating decision. Moreover, the Board finds that the Veteran likely suffered noise exposure when he was assigned to an artillery unit.  See VBA Fast Letter 10-35 (September 2, 2010) (VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure). 

The RO denied the Veteran's claim largely on the basis of a May 2011 VA audiology examination report, in which the examiner, in pertinent part, found that the Veteran had "normal hearing" at the time of his April 1968 discharge examination.  Upon review of the 1968 discharge examination report findings, the Board notes that the VA examiner's finding of "normal hearing" may have been based on an incorrect reading by the VA examiner of audiological findings recorded on the April 1968 discharge examination report.

As a matter of history, we point out that the standard for measuring auditory thresholds changed as of October 1967, after the Veteran's discharge from service.  If a set of auditory threshold values were measured at that time under the old standard (using American Standards Association (ASA) units), then failure to add the conversion factor to convert these findings to the new standard (International Standard Organization (ISO) units) could result in an error in determining the extent of any hearing loss.  In most cases, this error, basically, underestimates the extent of any hearing loss.  

Here, it is unclear from the April 1968 examination report what standard was used on the audiogram results for calibration purposes.  However, given that the Veteran's April 1968 examination comes very shortly after the switch from ASA to ISO, it is quite possible that the 1968 audiogram was based on the ASA calibration.  Further, the findings from a previous March 1967 audiogram are very similar findings to those shown in the April 1968 report, which also supports the finding that the ASA calibration was used at the time of the 1968 audiogram. 

After converting the values (reported in ASA units) for auditory thresholds in the April 1968 service discharge examination report to the new standard (ISO units), the converted values still do not appear to show that the Veteran had bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385 when he left service.  That being said, when the findings from the 1968 examination report are converted, they do show some indication of  hearing loss in the right, albeit not a hearing loss disability, and it does show a decrease in hearing acuity, bilaterally.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  With some showing in 1968 of right ear hearing loss, and a marked decline in the Veteran's hearing acuity, bilaterally, the May 2011 VA examiner's statement characterizing the findings of the 1968 examination as normal may not be exactly accurate.  Also, it is unclear as to whether the examiner performed the conversion from ASA units to ISO units.

In addition, clarification is needed regarding the May 2011 VA examiner's medical conclusion that even though the Veteran's hearing was considered normal at the time of his separation examination, there was evidence of decline in hearing acuity to support a medical nexus for the Veteran's tinnitus.  Specifically, the VA examiner stated that "the intense noise he was exposed to as an artillery crewman caused his tinnitus," which was support by evidence of "impairment to his auditory system that occurred at frequencies above those relevant for VA purpose." It appears that the VA examiner is essentially stating that there was evidence of sufficient decrease in the Veteran's hearing acuity to support a nexus for tinnitus but not sufficient to support the claim for service connection for bilateral hearing loss.  The Board finds that clarification is needed as to why evidence of such decrease in hearing acuity does not support a positive medical nexus for the Veteran's bilateral hearing loss claim.  

The Board notes that 38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App, 155 (1993).  

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.   Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

A remand is necessary to obtain a VA examination and opinion that takes into consideration the fact that there was some degree of hearing loss shown at the 1968 discharge examination after converting the recorded audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether there is a causal connection between the current bilateral hearing loss and inservice noise exposure.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment and associate them with the claims folder.  The Board notes that the Veteran stated that he has only received VA treatment for any hearing loss problems since his separation from service, yet the record contains no VA medical records beyond the May 2011 VA examination report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. By appropriate means, and with any assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA or private records of pertinent medical treatment that are not yet on file. 

2.  Once all the available records have been associated with the claims file, the RO/AMC should schedule the Veteran for an appropriate audiology examination.  The Veteran's claims file must be made available to the VA audiologist, and the VA audiologist should indicate in his/her report whether or not the claims file was reviewed.  The VA examiner should determine the nature and likely etiology of the Veteran's bilateral hearings loss.  The VA examiner should indicate that she/he has reached this conclusion after converting the recorded May 1965 audiological findings from American Standards Association (ASA) units to International Standard Organization (ISO) units.

In the examination report, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any hearing loss disability found on examination is etiologically related to his period of service.  

In particular, the examiner should discuss whether any such diagnosed disorders are consistent with the Veteran's military service as an artillery crewman (a specialty that has a high probability of exposure to extreme noises).  The examiner should also consider the Veteran's reported history of decreased hearing acuity, including its onset and progression.  

The examiner is advised that hearing within normal limits on audiometric testing at separation from service does not preclude service connection, as long as, there is a medically sound basis to attribute the post service findings to the injury in service.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3. After undertaking the actions mentioned above, the RO/AMC should perform any additional development which it deems to be necessary.  Then the RO/AMC should readjudicate the Veteran's application to reopen his previously denied claim for service connection for bilateral sensorineural hearing loss, and if necessary, the merits of his underlying claim, taking into consideration all of the evidence of record.   If any benefit sought is not provided, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



